Citation Nr: 9910238	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral 
osteoarthritis of the feet.

2.  Entitlement to service connection for a head disorder.

3.  Entitlement to an increased disability rating for the 
residuals of a shell fragment wound to the left thigh, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for the residuals of scars to the left axilla, right 
calf, and left middle finger distal phalanx. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to September 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision rendered by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.


REMAND

The Board observes that in the December 1993 statement in 
support of claim concerning entitlement to an increased 
disability rating for the residuals of a shell fragment wound 
to the left thigh, the veteran stated that he was 
hospitalized three times for the period January 1990 to 
February 1990 at VA medical Center in Kerrville, Texas, and 
for the period February 1990 to March 1990 at VA medical 
Center in San Antonio, Texas.  Additionally, the veteran 
stated he needed a period of convalescence at home after this 
hospitalization, and thus requested a temporary total 
evaluation be assigned.

The Board's review of the file reveals that the RO did not 
consider, or even request, these VA hospitalization records 
in denying the veteran's claim for entitlement to an 
increased disability rating for the residuals of a shell 
fragment wound to the left thigh.  Moreover, the RO did not 
address or decide the veteran's request for a temporary total 
evaluation.  

In addition, the Board finds that these hospitalization 
records may be relevant to rendering a decision on the 
veteran's remaining claims on appeal.  Furthermore, the Board 
notes that the Veteran's January 1997 letter to the RO 
indicates that there may be additional, more recent treatment 
records located at VA Hospital in Leavenworth, KS, concerning 
all of the veteran's claims on appeal.

The Board observes here that VA has constructive knowledge of 
certain documents, such as those generated by VA medical 
facilities, even if the said records were not physically part 
of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In a precedent opinion, the VA General Counsel held 
that when a decision is entered on or after July 21, 1992, a 
failure to consider records which were in VA's possession at 
the time of that decision, although not actually in the 
record before the RO, may constitute clear and unmistakable 
error, if such failure affected the outcome of the claim.  
VAOPGCPREC 12-95.  

However, while the Board believes an attempt to obtain all 
such records is necessary before it may properly proceed with 
appellate review of the veteran's case, the Board takes this 
opportunity to emphasize to the veteran that with regard to 
his claims of service connection for osteoarthritis of the 
bilateral feet and for a head disorder, statutory law as 
enacted by the Congress charges a claimant for Department of 
Veterans Affairs (VA) benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim has been 
defined by the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) (Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The Court has further indicated that in order for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still 
be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all medical 
records relating to the veteran's 
hospitalizations for the period January 
1990 to February 1990 at VA medical 
Center in Kerrville, Texas, and for the 
period February 1990 to March 1990 at the 
VA medical Center in San Antonio, Texas, 
and any follow-up medical records related 
to his subsequent convalescence. 
Additionally, the RO should obtain and 
associate with the claims file all 
medical treatment records pertaining to 
the veteran's appellate claims subsequent 
to April 1995, as may be located at the 
Leavenworth, Kansas medical center. 

2.  The RO should then consider the 
veteran's request for a temporary total 
disability evaluation for the period of 
his hospitalizations and convalescence 
and render a rating decision thereto.

3.  When the requested development has 
been completed, the RO should review the 
expanded record and determine if the 
veteran's claims on appeal can be 
granted.  The veteran and his 
representative should be furnished a 
supplemental statement of the case.  
After affording them a reasonable 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to obtain any pertinent VA 
medical records.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









